DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

This action is responsive to claims filed 01/27/2022 and Applicant’s request for reconsideration of application 13/245406 filed 01/27/2022.
As such, claims 1-7, 19, and 20 have been examined with this office action.

Based on the examiner’s review of the disclosure of the present application, the examiner presently has no suggestions which will overcome the Alice 35 USC § 101 rejection as found in this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-7, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of financial trading without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and all claims which depend from it are directed toward a method. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 1 comprises inter alia the functions or steps of “receiving a definition for a trading strategy including a first tradeable object and a second tradeable object;
receiving a desired strategy price and a desired strategy quantity for a trading strategy order;
continuously receiving from a first electronic exchange market data for the first tradeable object;
continuously receiving from a second exchange market data for the second tradeable object;
sending to the first exchange a first quoting command to place a quoting order for the first tradeable object having an order price and an order quantity, wherein the quoting order leans on a lean quantity in the second tradeable object to determine the order price, wherein the lean quantity is based on the definition for the trading strategy, the desired strategy quantity, and the market data for the second tradeable object, wherein the quoting order is entered into a queue at the first exchange;
detecting at a first time based on the market data for the second tradeable object a decrease in the lean quantity for the quoting order;
sending to the first electronic exchange in response to the detected decrease in the lean quantity a command to decrease the order quantity of the quoting order based on the detected decrease in the lean quantity, wherein the quoting order maintains a position in the queue at the first electronic exchange in response to the decrease of the order quantity of the quoting order;
detecting at a second time based on the market data for the second tradeable object an increase in quantity available to lean on in the second tradeable object, wherein the second time is after the first time;
determining in response to the detected increase in the quantity available to lean on a first new price for the quoting order based on the desired strategy price, the decreased order quantity, and the market data for the second tradeable object, wherein the first new price is the same as the order price;
in response to determining the first new price based on the detected increase in the quantity available to lean on, determining that a re-quote results in a queue position loss to the quoting order, and refraining by the automated trading tool in  from sending a command to increase the order quantity of the quoting order;
detecting at a third time based on the market data for the second tradeable object a change in quantity available to lean on in the second tradeable object, wherein the third time is after the second time;
determining in response to the detected change in the quantity available to lean on a second new price for the quoting order based on the definition for the trading strategy, the desired strategy price, the decreased order quantity, and the market data for the second tradeable object, wherein the second new price is different than the order price; and
sending to the first exchange in response to determining the second new price a second quoting command to requote the quoting order at the second new price and at a new quantity, wherein the new quantity is greater than the decreased order quantity”. The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Financial trading is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving, storing, and transmitting data are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. The claim limits also recite the use of a computing device/gateway (processor, memory, and a network). However, the use of these additionally elements described at a high level of generality and perform generic computer functions such that it amount no more than mere instruction to apply the exception to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Thus, the claim is directed toward an abstract idea.

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [0023 0026-0029 0056-0059 00184-00185] The “automated trading tool” is described in the specification as an off-the-shelf software package such as XTRADER@ or Autospreader® and/or AutotraderTM) and further see insignificant extra-solution activity MPEP § 2106.05 I. A. iii,  2106.05(b), 2106.05(b) III,  2106.05(g). Thus, the claims are not patent eligible.
As for dependent claims 2-7, 19, and 20, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. In addition, the cited dependent claims recite the additional elements of receiving and sending to and from the computer device. The server in both steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. Therefore, the cited dependent claims are ineligible.

Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations directed toward trading are read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. 

Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE TO APPLICANT’S REMARKS CONCERNING Claim Rejections - 35 USC § 101: The Examiner respectfully disagrees with Applicant’s arguments based. The examiner maintains that Ex parte Smith, No. 2018-000064, (PTAB Feb. 1, 2019) case is not precedential and each case rises and falls on its own fact pattern and merits. The “automated trading tool” is described in the specification as software/hardware implementations of financial trading (Specification [0014-0015]) on a general purpose computer. A general purpose computer is flexible—it can do anything it is programmed to do.  Therefore, the disclosure of a general purpose computer or a microprocessor as corresponding structure for a software function does nothing to limit the scope of the claim and “avoid pure functional claiming.” Further, the “prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or adding ‘insignificant postsolution activity.’” Bilski v. Kappos, 561 U.S. 593, 610–11 (2010) (quoting Diamond v. Diehr, 450 U.S. 175, 191–92 (1981)). With regard to applicant's argument that the claims are not directed toward a "fundamental economic practice" or “operations that ordinarily  take place during trading”, it is clear from the Interim Guidance on Patent Subject Matter Eligibility that the addition of abstract claim limits, even if novel, to an abstract idea (a fundamental economic practice) does not make the abstract idea any less abstract and therefore, are still rendered patent ineligible. 
Regarding applicant’s arguments at the top of page 8 “to determine that a re-quote would result in a queue position loss to the quoting order, and to refrain from sending a command to increase the order quantity of the quoting order represents an improvement that integrates any judicial exception into a practical application as discussed in MPEP 2106.04(d)(1). The claimed determination and the resulting refrain from sending the re-quote operates to selectively control the flow of information to the exchange while at the same time managing the queue position for the user, as described in paragraphs [0110] and [0118]” the examiner disagrees that the described problem is technical improvement. The applicant has described an abstract idea of “a re-quote would result in a queue position loss to the quoting order, and to refrain from sending a command to increase the order quantity of the quoting order”. The computer and network merely act as tools for implementing the business decision on when to increase the order quantity of the quoting order. This is not the same as the hybrid system described in Smith. Further, as stated previously, under Prong Two of the Step 2A, the claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving, storing, and transmitting data are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. The claim limits also recite the use of a computing device (processor, memory, and a network). However, the use of these additionally elements described at a high level of generality and perform generic computer functions such that it amount no more than mere instruction to apply the exception to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. 
As such, the examiner maintains the rejection.

Conclusion
For prior art made of record and not relied upon is considered pertinent to applicant's disclosure see Notice of References Cited items A submitted 11/16/2017 used as prior art and in the conclusion section in the office action submitted 11/16/2017.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                       

02/18/2022